Dear Chief Clement:
Your inquiry of recent date is specifically addressed by the provisions of LSA-R.S. 33:2561, of the fire and police civil service law governing small municipalities. That statute pertinently provides:
      . . . . After such investigation, if the evidence is conclusive, the board may affirm the action of the appointing authority. If it finds that the action was not taken in good faith for cause under the provisions of this Part, the board shall order the immediate reinstatement or re-employment of such person in the office, place, position or employment from which he was removed, suspended, demoted or discharged, which reinstatement shall, if the board so provides, be retroactive and entitle him to his regular pay from the time of removal, suspension, demotion, discharge or other disciplinary action. The board may modify the order of removal, suspension, demotion, discharge or other disciplinary action by directing a suspension without pay for a given period. The decision of the board, together with its written findings of fact, if required, shall be certified in writing to the appointing authority and shall be enforced forthwith by the appointing authority . . . ." (Emphasis added).
You, as appointing authority, are required to reinstate this employee and he is entitled to his regular pay from the time of his removal, in accordance with the written decision of the board, notwithstanding the fact that you intend to appeal the board's decision. Only a court may grant relief concerning the implementation of the board's order, and until such time as the board's decision is judicially suspended, immediate compliance is required by law.
Very truly yours,
                              RICHARD P. IEYOUB ATTORNEY GENERAL
                              BY: _______________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams